
	
		II
		109th CONGRESS
		2d Session
		S. 2993
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2006
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a
		  temporary oil profit fee and to use the proceeds of the fee collected to
		  provide a Strategic Energy Fund and expand certain energy tax incentives, and
		  for other purposes.
	
	
		1.Short
			 title
			This Act may be cited as the
			 Strategic Energy Fund Act of
			 2006.
			IStrategic Energy
			 Fund
			AEstablishment of
			 Strategic Energy Fund
				101.Strategic
			 Energy Fund
					(a)In
			 generalSubchapter A of chapter 98 of the Internal Revenue Code
			 of 1986 (relating to trust fund code) is amended by adding at the end the
			 following new section:
						
							9511.Strategic
				Energy Fund
								(a)EstablishmentThere
				is established in the Treasury of the United States a trust fund to be known as
				the Strategic Energy Fund, consisting of such amounts as may be
				appropriated or credited to such Fund as provided in this section or section
				9602(b).
								(b)Transfers to
				Fund
									(1)In
				generalThere are hereby appropriated to the Strategic Energy
				Fund amounts equivalent to the taxes received in the Treasury under section
				5896.
									(2)LimitationThe
				aggregate amount appropriated under this subsection shall not exceed—
										(A)for purposes
				described in subsection (c)(1)(A)—
											(i)$1,000,000,000
				during fiscal year 2007, and
											(ii)$2,000,000,000
				during each of fiscal years 2008 through 2011, and
											(B)for purposes
				described in subsection (c)(1)(B), $350,000,000 for fiscal years 2007 through
				2016.
										(c)Expenditures
									(1)In
				generalAmounts in the Strategic Energy Fund shall be available,
				without further appropriation, to carry out—
										(A)the purposes
				authorized under section 161 of the Strategic
				Energy Fund Act of 2006; and
										(B)projects under
				section 1510 of the Energy Policy Act of 2005 (42 U.S.C. 16501) and section 212
				of the Clean Air Act (42 U.S.C. 7546) that have a design capacity to produce,
				in the aggregate, 1,000,000,000 gallons of cellulosic biomass, without regard
				to section 1510(l) of the Energy Policy Act of 2005 (42 U.S.C. 16501(l))
				.
										(2)Unexpended
				fundsAny funds that have not been expended by September 30,
				2016, shall be credited back to the general fund as miscellaneous tax
				receipts.
									.
					(b)Clerical
			 amendmentThe table of sections for such subchapter is amended by
			 adding at the end the following new item:
						
							
								Sec. 9511. Strategic Energy
				Fund.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
					BIncentives to
			 accelerate biofuels availability
				111.Modification
			 of alternative fuel vehicle refueling property credit
					(a)Increase in
			 credit amountSection 30C of the Internal Revenue Code of 1986
			 (relating to alternative fuel vehicle refueling property credit) is
			 amended—
						(1)by striking
			 30 percent in subsection (a) and inserting 50
			 percent, and
						(2)by striking
			 $30,000 in subsection (b)(1) and inserting
			 $50,000.
						(b)Credit allowed
			 for electric drive transportation propertyParagraph (1) of
			 section 30C(c) of the Internal Revenue Code of 1986 (relating to qualified
			 alternative fuel vehicle refueling property) is amended by striking ,
			 but only with respect to any fuel and inserting , except that in
			 the case of property described in paragraph (3)(A) thereof, only with respect
			 to fuels.
					(c)Extension of
			 creditSubsection (g) section 30C of the Internal Revenue Code of
			 1986 (relating to termination) is amended to read as follows:
						
							(g)Termination of
				availability of creditThis section shall not apply to property
				placed in service after the earlier of December 31, 2014, or the date after
				which more than 20,000 alternative refueling properties have been installed
				through use of this
				credit.
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
					112.Extension of
			 biodiesel income and excise tax credits
					(a)In
			 generalSections 40A(g), 6426(c)(6), and 6427(e)(5)(B) of the
			 Internal Revenue Code of 1986 are each amended by striking 2008
			 and inserting 2014.
					(b)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2009.
					113.Small ethanol
			 producer credit expanded for producers of sucrose and cellulosic
			 ethanol
					(a)In
			 generalSubparagraph (C) of section 40(b)(4) of the Internal
			 Revenue Code of 1986 (relating to small ethanol producer credit) is amended by
			 inserting (30,000,000 gallons for any sucrose or cellulosic ethanol
			 producer) after 15,000,000 gallons.
					(b)Sucrose or
			 cellulosic ethanol producerSection 40(b)(4) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 subparagraph:
						
							(E)Sucrose or
				cellulosic ethanol producer
								(i)In
				generalFor purposes of this paragraph, the term sucrose or
				cellulosic ethanol producer means a producer of ethanol using sucrose
				feedstock or cellulosic feedstock.
								(ii)Sucrose
				feedstockFor purposes of clause (i), the term sucrose
				feedstock means any raw sugar, refined sugar, or sugar equivalents
				(including juice and extract). Such term does not include any molasses, beet
				thick juice, or other similar products as determined by the
				Secretary.
								.
					(c)Conforming
			 amendments
						(1)Section 40(g)(2)
			 of the Internal Revenue Code of 1986 is amended by striking 15,000,000
			 gallon limitation and inserting 15,000,000 and 30,000,000 gallon
			 limitations.
						(2)Section
			 40(g)(5)(B) of such Code is amended by striking 15,000,000
			 gallons and inserting the gallon limitation under subsection
			 (b)(4)(C).
						(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					CIncentives to
			 deployment of fuel-efficient vehicles
				121.Credit for
			 production of qualified flexible fuel vehicles
					(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
						
							45N.Production of
				qualified flexible fuel motor vehicles
								(a)Allowance of
				creditFor purposes of section 38, in the case of a manufacturer,
				the qualified flexible fuel motor vehicle production credit determined under
				this section for any taxable year is an amount equal to the incremental
				flexible fuel motor vehicle cost for each qualified flexible fuel motor vehicle
				produced in the United States by the manufacturer during the taxable
				year.
								(b)Incremental
				flexible fuel motor vehicle costWith respect to any qualified
				flexible fuel motor vehicle, the incremental flexible fuel motor vehicle cost
				is an amount equal to the lesser of—
									(1)the excess
				of—
										(A)the cost of
				producing such qualified flexible fuel motor vehicle, over
										(B)the cost of
				producing such motor vehicle if such motor vehicle was not a qualified flexible
				fuel motor vehicle, or
										(2)$150.
									(c)Qualified
				flexible fuel motor vehicleFor purposes of this section, the
				term qualified flexible fuel motor vehicle means a motor vehicle
				(as defined under section 30(c)(2))—
									(1)the production of
				which is not required for the manufacturer to meet—
										(A)the maximum
				credit allowable for vehicles described in paragraph (2) in determining the
				fleet average fuel economy requirements (as determined under section 32904 of
				title 49, United States Code) of the manufacturer for the model year ending in
				the taxable year, or
										(B)the requirements
				of any other provision of Federal law, and
										(2)which is designed
				so that the vehicle is propelled by an engine which can use as a fuel a
				petroleum mixture of which 85 percent (or another percentage of not less than
				70 percent, as the Secretary may determine, by rule, to provide for
				requirements relating to cold start, safety, or vehicle functions) of the
				volume of consists of ethanol or biodiesel.
									(d)Other
				definitions and special rulesFor purposes of this
				section—
									(1)ManufacturerThe
				term manufacturer has the meaning given such term in regulations
				prescribed by the Administrator of the Environmental Protection Agency for
				purposes of the administration of title II of the Clean Air Act (42 U.S.C. 7521
				et seq.).
									(2)Reduction in
				basisFor purposes of this subtitle, if a credit is allowed under
				this section for any expenditure with respect to any property, the increase in
				the basis of such property which would (but for this paragraph) result from
				such expenditure shall be reduced by the amount of the credit so
				allowed.
									(3)No double
				benefitThe amount of any deduction or credit allowable under
				this chapter (other than the credits allowable under this section and section
				30B) shall be reduced by the amount of credit allowed under subsection (a) for
				such vehicle for the taxable year.
									(4)Election not to
				take creditNo credit shall be allowed under subsection (a) for
				any vehicle if the taxpayer elects to not have this section apply to such
				vehicle.
									(e)Cross
				referenceFor an election to claim certain minimum tax credits in
				lieu of the credit determined under this section, see section
				53(e).
								.
					(b)Credit allowed
			 against the alternative minimum taxSection 38(c)(4)(B) of the
			 Internal Revenue Code of 1986 (defining specified credits) is amended by
			 striking the period at the end of clause (ii)(II) and inserting ,
			 and, and by adding at the end the following new clause:
						
							(iii)the credit
				determined under section
				45N.
							.
					(c)Election to use
			 additional amt creditSection 53 of the Internal Revenue Code of
			 1986 (relating to credit for prior year minimum tax liability) is amended by
			 adding at the end the following new subsection:
						
							(e)Additional
				credit in lieu of flexible fuel motor vehicle credit
								(1)In
				generalIn the case of a taxpayer making an election under this
				subsection for a taxable year, the limitation under subsection (c) for such
				taxable year shall be increased by the amount of the credit determined under
				section 45N for such taxable year.
								(2)ElectionA
				taxpayer may make an election under this subsection for any taxable year only
				if the taxpayer elects not to take the credit under section 45N for such
				taxable year pursuant to section 45N(c)(4). Any election under this subsection
				may not be revoked except with the consent of the Secretary.
								(3)Credit
				refundableThe aggregate increase in the credit under this
				section for any taxable year by reason of this subsection shall for purposes of
				this title (other than subsection (b)(2) of this section) be treated as a
				credit allowed to the taxpayer under subpart
				C.
								.
					(d)Conforming
			 amendments
						(1)Section 38(b) of
			 the Internal Revenue Code of 1986 is amended by striking and at
			 the end of paragraph (29), by striking the period at the end of paragraph (30)
			 and inserting , plus, and by adding at the end the following new
			 paragraph:
							
								(31)the qualified
				flexible fuel motor vehicle production credit determined under section
				45N(a).
								.
						(2)Section 1016(a)
			 of such Code is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 , and, and by adding at the end the following:
							
								(38)in the case of a
				facility with respect to which a credit was allowed under section 45N, to the
				extent provided in section
				45N(d)(2).
								.
						(e)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
						
							
								Sec. 45N. Production of
				qualified flexible fuel motor
				vehicles.
							
							.
					(f)Effective
			 dateThe amendments made by this section shall apply to motor
			 vehicles produced in model years ending after the date of the enactment of this
			 Act.
					122.Tax credit for
			 fuel-efficient fleets
					(a)In
			 generalSubpart E of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 48B the
			 following new section:
						
							48C.Fuel-efficient
				fleet credit
								(a)General
				ruleFor purposes of section 46, the fuel-efficient fleet credit
				for any taxable year is 15 percent of the qualified fuel-efficient vehicle
				investment amount of an eligible taxpayer for such taxable year.
								(b)Vehicle
				purchase requirementIn the case of any eligible taxpayer which
				places less than 10 qualified fuel-efficient vehicles in service during the
				taxable year, the qualified fuel-efficient vehicle investment amount shall be
				zero.
								(c)Qualified
				fuel-efficient vehicle investment amountFor purposes of this
				section—
									(1)In
				generalThe term qualified fuel-efficient vehicle
				investment amount means the basis of any qualified fuel-efficient
				vehicle placed in service by an eligible taxpayer during the taxable
				year.
									(2)Qualified
				fuel-efficient vehicle
										(A)In
				generalThe term qualified fuel-efficient vehicle
				means an vehicle which has a fuel economy which is at least 150 percent greater
				than the average fuel economy standard for an vehicle of the same class and
				model year.
										(B)Certain
				vehicles excludedSuch term shall not include any vehicle for
				which a credit is allowed to the eligible taxpayer under section 30 or
				30B.
										(3)Other
				termsThe terms vehicle, average fuel
				economy standard, fuel economy, and model
				year have the meanings given to such terms under section 32901 of title
				49, United States Code.
									(d)Eligible
				taxpayerThe term eligible taxpayer means, with
				respect to any taxable year, a taxpayer who owns a fleet of 100 or more
				vehicles which are used in the trade or business of the taxpayer on the first
				day of such taxable year.
								(e)TerminationThis
				section shall not apply to any vehicle placed in service after December 31,
				2010.
								.
					(b)Credit treated
			 as part of investment creditSection 46 of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of paragraph
			 (3), by striking the period at the end of paragraph (4) and inserting ,
			 and, and by adding at the end the following new paragraph:
						
							(5)the
				fuel-efficient fleet
				credit.
							.
					(c)Conforming
			 amendments
						(1)Section
			 49(a)(1)(C) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of clause (iii), by striking the period at the
			 end of clause (iv) and inserting , and, and by adding at the end
			 the following new clause:
							
								(v)the basis of any
				qualified fuel-efficient vehicle which is taken into account under section
				48C.
								.
						(2)The table of
			 sections for subpart E of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 48 the following new
			 item:
							
								
									Sec. 48C. Fuel-efficient fleet
				credit.
								
								.
						(d)Effective
			 dateThe amendments made by this section shall apply to periods
			 after December 31, 2005, in taxable years ending after such date, under rules
			 similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as
			 in effect on the day before the date of the enactment of the Revenue
			 Reconciliation Act of 1990).
					123.Advanced
			 technology motor vehicles manufacturing credit
					(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to foreign tax credit, etc.) is amended
			 by adding at the end the following new section:
						
							30D.Advanced
				technology motor vehicles manufacturing credit
								(a)Credit
				allowedThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to 35 percent of
				the qualified investment of an eligible taxpayer for such taxable year.
								(b)Qualified
				investmentFor purposes of this section—
									(1)In
				generalThe term qualified investment means, with
				respect to any taxable year, the sum of—
										(A)the costs paid or
				incurred by the eligible taxpayer during such taxable year—
											(i)to re-equip,
				expand, or establish any manufacturing facility of the eligible taxpayer to
				produce advanced technology motor vehicles or to produce eligible components,
				and
											(ii)for qualified
				research (as defined in section 41(d)) related to advanced technology motor
				vehicles and eligible components, and
											(B)qualified
				engineering integration costs.
										(2)Attribution
				rulesFor purposes of paragraph (1)(A)(i), in the case of a
				manufacturing facility of the eligible taxpayer which produces both advanced
				technology motor vehicles and other motor vehicles, or eligible components and
				other components, only the amount paid or incurred for the production of
				advanced technology motor vehicles and eligible components shall be taken into
				account.
									(c)Eligible
				taxpayerFor purposes of this section, the term eligible
				taxpayer means any taxpayer if more than 50 percent of its gross
				receipts for the taxable year is derived from the manufacture of motor vehicles
				or any component parts of such vehicles.
								(d)DefinitionsFor
				purposes of this section—
									(1)Advanced
				technology motor vehicleThe term advanced technology motor
				vehicle means—
										(A)any new qualified
				fuel cell motor vehicle (as defined in section 30B(b)(3)),
										(B)any new advanced
				lean burn technology motor vehicle (as defined in section 30B(c)(3)),
										(C)any new qualified
				hybrid motor vehicle (as defined in section 30B(d)(3)(A) and determined without
				regard to any gross vehicle weight rating), and
										(D)any new qualified
				alternative motor fuel vehicle (as defined in section 30B(e)(4)).
										(2)Eligible
				componentsThe term eligible component means any
				component inherent to any advanced technology motor vehicle but not inherent to
				a motor vehicle which is not an advanced technology motor vehicle,
				including—
										(A)with respect to
				any gasoline or diesel-electric new qualified hybrid motor vehicle, any—
											(i)electric motor or
				generator,
											(ii)power split
				device,
											(iii)power control
				unit,
											(iv)power
				controls,
											(v)integrated
				starter generator, or
											(vi)battery,
											(B)with respect to
				any hydraulic new qualified hybrid motor vehicle, any—
											(i)hydraulic
				accumulator vessel,
											(ii)hydraulic pump,
				or
											(iii)hydraulic
				pump-motor assembly,
											(C)with respect to
				any new advanced lean burn technology motor vehicle, any—
											(i)diesel
				engine,
											(ii)turbocharger,
											(iii)fuel injection
				system, or
											(iv)after-treatment
				system, such as a particle filter or NOx absorber, and
											(D)with respect to
				any advanced technology motor vehicle, any other component submitted for
				approval by the Secretary.
										(3)Qualified
				engineering integration costsFor purposes of subsection
				(b)(1)(B), the term qualified engineering integration costs means,
				with respect to any advanced technology motor vehicle, costs incurred prior to
				the market introduction of such motor vehicle for engineering tasks related
				to—
										(A)establishing
				functional, structural, and performance requirements for components and
				subsystems to meet overall vehicle objectives for a specific
				application,
										(B)designing
				interfaces for components and subsystems with mating systems within a specific
				vehicle application,
										(C)designing cost
				effective, efficient, and reliable manufacturing processes to produce
				components and subsystems for a specific vehicle application, and
										(D)validating
				functionality and performance of components and subsystems for a specific
				vehicle application.
										(4)Motor
				vehicleThe term motor vehicle has the meaning given
				such term by section 30(c)(2).
									(e)Limitation
				based on amount of tax
									(1)In
				generalThe credit allowed under subsection (a) for any taxable
				year shall not exceed the sum of—
										(A)the taxpayer's
				regular tax liability (as defined in section 26(b)) for the taxable year,
				plus
										(B)the tax imposed
				under section 55 for the taxable year.
										(2)Carryover of
				unused credit amounts
										(A)In
				generalIf the credit allowable under subsection (a) for a
				taxable year exceeds the limitation under paragraph (1) for such taxable year,
				such excess shall be allowed—
											(i)as a credit
				carryback to each of the 13 taxable years preceding such year, and
											(ii)as a credit
				carryforward to each of the 20 taxable years following such year.
											(B)Amount carried
				to each yearFor purposes of this paragraph, rules similar to the
				rules of section 39(a)(2) shall apply.
										(f)Special
				rules
									(1)Reduction in
				basisFor purposes of this subtitle, if a credit is allowed under
				this section for any expenditure with respect to any property, the increase in
				the basis of such property which would (but for this paragraph) result from
				such expenditure shall be reduced by the amount of the credit so
				allowed.
									(2)Investments and
				property outside the united statesNo credit shall be allowed
				under subsection (a) with respect to—
										(A)any manufacturing
				facility which is located outside the United States, and
										(B)any engineering
				integration or research and development conducted outside the United
				States.
										(3)Aggregation of
				expenditures; allocationsFor purposes of this section, rules
				similar to the rules of paragraphs (1) and (2) of section 41(f) shall
				apply.
									(4)RecaptureThe
				Secretary shall, by regulation, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any manufacturing
				facility which ceases to produce advanced technology motor vehicles or eligible
				components.
									(5)Public
				statement
										(A)In
				generalNo credit shall be allowed under subsection (a) for any
				taxable year unless the eligible taxpayer makes publicly available a statement
				describing the activities of the eligible taxpayer for which the credit is
				allowed and the public benefits of such activities, including the estimated
				amount of any reduction in national oil consumption in future years as a result
				of such activities.
										(B)Time for
				publicationThe statement required under subparagraph (A) shall
				be made available not later than 90 days after the end of the taxable year for
				which the credit under subsection (a) is allowed and shall be in such form as
				the Secretary shall prescribe.
										(6)No double
				benefit
										(A)Coordination
				with other deductions and creditsExcept as provided in
				subparagraph (B), the amount of any deduction or other credit allowable under
				this chapter for any cost taken into account in determining the amount of the
				credit under subsection (a) shall be reduced by the amount of such credit
				attributable to such cost.
										(B)Research and
				development costs
											(i)In
				generalExcept as provided in clause (ii), any amount described
				in subsection (b)(1)(A)(ii) taken into account in determining the amount of the
				credit under subsection (a) for any taxable year shall not be taken into
				account for purposes of determining the credit under section 41 for such
				taxable year.
											(ii)Costs taken
				into account in determining base period research expensesAny
				amounts described in subsection (b)(1)(A)(ii) taken into account in determining
				the amount of the credit under subsection (a) for any taxable year which are
				qualified research expenses (within the meaning of section 41(b)) shall be
				taken into account in determining base period research expenses for purposes of
				applying section 41 to subsequent taxable years.
											(g)Election not to
				take creditNo credit shall be allowed under subsection (a) for
				any property if the taxpayer elects not to have this section apply to such
				property.
								(h)RegulationsThe
				Secretary shall prescribe such regulations as necessary to carry out the
				provisions of this
				section.
								.
					(b)Conforming
			 amendments
						(1)Section 1016(a)
			 of the Internal Revenue Code of 1986, as amended by this Act, is amended by
			 striking and at the end of paragraph (37), by striking the
			 period at the end of paragraph (38) and inserting , and, and by
			 adding at the end the following new paragraph:
							
								(39)to the extent
				provided in section
				30D(f)(1).
								.
						(2)Section 6501(m)
			 of such Code is amended by inserting 30D(g), after
			 30C(e)(5),.
						(3)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 30C the following new
			 item:
							
								
									Sec. 30D. Advanced technology motor
				vehicles manufacturing
				credit.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 incurred in taxable years beginning after December 31, 1993.
					DIncentives for
			 clean power
				131.Extension of
			 production tax credit for electricity produced from certain renewable
			 resourcesSection 45(d) of the
			 Internal Revenue Code of 1986 (relating to qualified facilities) is amended by
			 striking 2008 each place it appears and inserting
			 2018.
				132.Extension and
			 modification of investment tax credit with respect to solar energy property and
			 qualified fuel cell property
					(a)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 of the Internal Revenue Code of 1986 are each amended by striking
			 2008 and inserting 2015.
					(b)Eligible fuel
			 cell propertyParagraph (1)(E) of section 48(c) of the Internal
			 Revenue Code of 1986 is amended by striking 2007 and inserting
			 2014.
					(c)Credits allowed
			 against the alternative minimum tax
						(1)In
			 generalSection 38(c)(4)(B) of the Internal Revenue Code of 1986
			 (defining specified credits), as amended by this Act, is amended by striking
			 the period at the end of clause (iii) and inserting , and, and
			 by adding at the end the following new clause:
							
								(iv)the portion of
				the investment credit under section 46(2) as determined under section
				48(a)(2)(A)(i).
								.
						(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after December 31, 2005.
						(d)Solar
			 Investment Credit Allowed for Public Utility Property
						(1)In
			 generalThe second sentence of section 48(a)(3) of the Internal
			 Revenue Code of 1986 is amended by inserting (other than property
			 described in clause (i) or (ii) of subparagraph (A)) before
			 shall not.
						(2)Effective
			 DateThe amendments made by this subsection shall apply to
			 periods after the date of the enactment of this Act, in taxable years ending
			 after such date, under rules similar to the rules of section 48(m) of the
			 Internal Revenue Code of 1986 (as in effect on the day before the date of the
			 enactment of the Revenue Reconciliation Act of 1990).
						133.Credit for
			 wind energy systems
					(a)Residential
						(1)In
			 generalSection 25D(a) of the Internal Revenue Code of 1986 is
			 amended by striking and at the end of paragraph (2), by striking
			 the period at the end of paragraph (3) and inserting , and, and
			 by adding at the end the following new paragraph:
							
								(4)30 percent of the
				qualified small wind energy property expenditures made by the taxpayer during
				such
				year.
								.
						(2)LimitationSection
			 25D(b)(1) of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of subparagraph (B), by striking the period at
			 the end of subparagraph (A) and inserting , and, and by adding
			 at the end the following new subparagraph:
							
								(D)$500 with respect
				to each half kilowatt of capacity (not to exceed $2,000) of qualifying wind
				turbines for which qualified small wind energy property expenditures are
				made.
								.
						(3)Qualified small
			 wind energy property expendituresSection 25D(d) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
							
								(4)Qualified small
				wind energy property expenditure
									(A)In
				generalThe term qualified wind energy property
				expenditure means an expenditure for property which uses a qualifying
				wind turbine to generate electricity for use in connection with a dwelling unit
				located in the United States and used as a residence by the taxpayer.
									(B)Qualifying wind
				turbineThe term qualifying wind turbine means a
				wind turbine of 100 kilowatts of rated capacity or less which meets the latest
				performance rating standards published by the American Wind Energy Association
				and which is used to generate electricity and carries at least a 5-year limited
				warranty covering defects in design, material, or workmanship, and, for
				property that is not installed by the taxpayer, at least a 5-year limited
				warranty covering defects in
				installation.
									.
						(b)BusinessSection
			 48(a)(3)(A) of the Internal Revenue Code of 1986 (defining energy property) is
			 amended by striking or at the end of clause (iii), by adding
			 or at the end of clause (iv), and by inserting after clause (iv)
			 the following new clause:
						
							(v)qualifying wind
				turbine (as defined in section
				25D(d)(B)),
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
					EIncentives to
			 increase oil recovery using carbon sequestration
				141.Tax credit for
			 carbon dioxide captured from industrial sources and used in enhanced oil and
			 natural gas recovery
					(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business credits), as amended by
			 this Act, is amended by adding at the end the following new section:
						
							45O.Credit for
				carbon dioxide captured from industrial sources and used as a tertiary
				injectant in enhanced oil and natural gas recovery
								(a)General
				ruleFor purposes of section
				38, the captured carbon dioxide tertiary injectant credit for any taxable year
				is an amount equal to the product of—
									(1)the credit amount,
				and
									(2)the qualified
				carbon dioxide captured from industrial sources and used as a tertiary
				injectant in qualified enhanced oil and natural gas recovery which is
				attributable to the taxpayer.
									(b)Credit
				amountFor purposes of this section—
									(1)In
				generalThe credit amount is $0.75 per 1,000 standard cubic
				feet.
									(2)Inflation
				adjustmentIn the case of any
				taxable year beginning in a calendar year after 2007, there shall be
				substituted for the $0.75 amount under paragraph (1) an amount equal to the
				product of—
										(A)$0.75, multiplied by
										(B)the inflation
				adjustment factor for such calendar year determined under section 43(b)(3)(B)
				for such calendar year, determined by substituting 2006 for
				1990.
										(c)Qualified carbon
				dioxideFor purposes of this section—
									(1)In
				generalThe term qualified carbon dioxide means
				carbon dioxide captured from an anthropogenic source that—
										(A)would otherwise be
				released into the atmosphere as industrial emission of greenhouse gas,
										(B)is measurable at
				the source of capture,
										(C)is compressed,
				treated, and transported via pipeline,
										(D)is sold as a
				tertiary injectant in qualified enhanced oil and natural gas recovery,
				and
										(E)is permanently
				sequestered in geological formations as a result of the enhanced oil and
				natural gas recovery process.
										(2)Anthropogenic
				sourceAn anthropogenic
				source of carbon dioxide is an industrial source, including any of the
				following types of plants, and facilities related to such plant—
										(A)a coal and natural gas fired electrical
				generating power station,
										(B)a natural gas processing and treating
				plant,
										(C)an ethanol plant,
										(D)a fertilizer plant, and
										(E)a chemical
				plant.
										(3)Definitions
										(A)Qualified
				enhanced oil and natural gas recoveryThe term qualified
				enhanced oil and natural gas recovery has the meaning given such term by
				section 43(c)(2).
										(B)Tertiary
				injectantThe term tertiary injectant has the same
				meaning as when used within section 193(b)(1).
										(d)Other
				definitions and special rulesFor purposes of this
				section—
									(1)Only carbon
				dioxide captured within the United States taken into
				accountSales shall be taken into account under this section only
				with respect to qualified carbon dioxide of which is within—
										(A)the United States
				(within the meaning of section 638(1)), or
										(B)a possession of
				the United States (within the meaning of section 638(2)).
										(2)Recycled carbon
				dioxideThe term qualified carbon dioxide includes
				the initial deposit of captured carbon dioxide used as a tertiary injectant.
				Such term does not include carbon dioxide that is re-captured, recycled, and
				re-injected as part of the enhanced oil and natural gas recovery
				process.
									(3)Credit
				attributable to taxpayerAny credit under this section shall be
				attributable to the person that captures, treats, compresses, transports and
				sells the carbon dioxide for use as a tertiary injectant in enhanced oil and
				natural gas recovery, except to the extent provided in regulations prescribed
				by the
				Secretary.
									.
					(b)Conforming
			 amendmentSection 38(b) of the Internal Revenue Code of 1986
			 (relating to general business credit), as amended by this Act, is amended by
			 striking plus at the end of paragraph (30), by striking the
			 period at the end of paragraph (31) and inserting , plus, and by
			 adding at the end of following new paragraph:
						
							(32)the captured carbon dioxide tertiary
				injectant credit determined under section
				45O(a).
							.
					(c)Clerical
			 amendmentThe table of sections for subpart B of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 other credits), as amended by this Act, is amended by adding at the end the
			 following new section:
						
							
								Sec. 45O. Credit for carbon dioxide captured from industrial
				sources and used as a tertiary injectant in enhanced oil and natural gas
				recovery.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					FIncentives for
			 energy efficient buildings
				151.Extension of energy
			 efficient commercial buildings deductionSection 179D(h) of the Internal Revenue Code
			 of 1986 (relating to termination) is amended by striking 2007
			 and inserting 2014.
				152.Extension and
			 expansion of new energy efficient home credit
					(a)ExtensionSection
			 45L(g) of the Internal Revenue Code of 1986 (relating to termination) is
			 amended by striking 2007 and inserting
			 2014.
					(b)Inclusion of 30
			 percent homes
						(1)In
			 generalSection 45L(c) of the Internal Revenue Code of 1986
			 (relating to energy saving requirements) is amended—
							(A)by striking
			 or at the end of paragraph (2);
							(B)by redesignating
			 paragraph (3) as paragraph (4); and
							(C)by inserting
			 after paragraph (2) the following new paragraph:
								
									(3)certified—
										(A)to have a level
				of annual heating and cooling energy consumption which is at least 30 percent
				below the annual level described in paragraph (1), and
										(B)to have building
				envelope component improvements account for at least 1/3 of such 30 percent,
				or.
										.
							(2)Applicable
			 amount of creditSection 45L(a)(2) is amended by striking
			 paragraph (3) and inserting paragraph (3) or
			 (4).
						(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 qualified new energy efficient homes acquired after the date of the enactment
			 of this Act.
						GClean energy
			 research
				161.Assistant
			 Secretary for Advanced Energy Research, Technology Development, and
			 Deployment
					(a)Establishment
						(1)In
			 generalThe Secretary of
			 Energy shall establish in the Department of Energy the position of Assistant
			 Secretary for Advanced Energy Research, Technology Development, and Deployment
			 (referred to in this section as the Assistant Secretary), to be
			 headed by, and to report to, the Secretary.
						(2)QualificationsThe
			 Assistant Secretary shall be an individual with—
							(A)an advanced
			 education degree in energy technology; and
							(B)substantial
			 commercial research and technology development and deployment
			 experience.
							(b)MissionThe
			 mission of the Assistant Secretary is—
						(1)to implement an
			 innovative energy research, technology development, and deployment program
			 to—
							(A)increase national
			 security by significantly reducing petroleum and imported fuels
			 consumption;
							(B)significantly
			 improve the efficiency of electricity use and the reliability of the
			 electricity system; and
							(C)significantly
			 reduce greenhouse gas emissions; and
							(2)to sponsor a
			 diverse portfolio of cutting-edge, high-payoff research, development, and
			 deployment projects to carry out the program.
						(c)Experimental
			 personnel authorityThe Assistant Secretary may staff the office
			 of the Assistant Secretary primarily using a program of experimental use of
			 special personnel management authority in order to facilitate recruitment of
			 eminent experts in science or engineering for management of research and
			 development projects and programs administered by the Assistant Secretary under
			 similar terms and conditions as the authority is exercised under section 1101
			 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999
			 (Public Law 105–261; 5 U.S.C. 3104 note), as determined by the Assistant
			 Secretary.
					(d)Transactions
			 other than contracts and grantsTo carry out projects under this
			 section, the Assistant Secretary may enter into transactions to carry out
			 advanced research projects under this subsection under similar terms and
			 conditions as the authority is exercised under section 646(g) of the Department
			 of Energy Organization Act (42 U.S.C. 7256(g)).
					(e)Prizes for
			 advanced technology achievements
						(1)In
			 generalSubject to paragraphs (2) through (4), the Assistant
			 Secretary may carry out a program to award cash prizes in recognition of
			 outstanding achievements in basic, advanced, and applied research, technology
			 development, and prototype development that have the potential to advance the
			 mission described in subsection (b) under similar terms and conditions as the
			 authority is exercised under section 1008 of the Energy Policy Act of 2005 (42
			 U.S.C. 16396).
						(2)Competition
			 requirementsIn carrying out this subsection, the Assistant
			 Secretary shall—
							(A)use a competitive
			 process for the selection of recipients of cash prizes; and
							(B)conduct
			 widely-advertised solicitation of submissions of research results, technology
			 developments, and prototypes.
							(3)Maximum amount
			 for all cash prizesThe total amount of all cash prizes awarded
			 for a fiscal year under this subsection may not exceed $50,000,000.
						(4)Maximum amount
			 of individual cash prizesThe amount of an individual cash prize
			 awarded under this subsection may not exceed $10,000,000 unless the amount of
			 the award is approved by the Secretary of Energy.
						(f)Commercialization
			 of cellulosic biomass ethanolOf the amounts that are made
			 available to carry out this section, the Assistant Secretary shall use not less
			 that $1,000,000,000 to conduct research and development to increase yields,
			 reduce production costs, and take other steps to accelerate the
			 commercialization of cellulosic biomass ethanol (as defined in section
			 211(o)(1) of the Clean Air Act (42 U.S.C. 7545(o)(1))).
					(g)Annual
			 reportsAs soon as practicable after the end of each fiscal year
			 for which the Assistant Secretary receives funds under subsection (h), the
			 Assistant Secretary shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Energy and Commerce, and the
			 Committee on Science, of the House of Representatives a report on the progress,
			 challenges, future milestones, and strategic plan of the Assistant Secretary,
			 including—
						(1)a description of,
			 and rationale for, any changes in the strategic plan;
						(2)the adequacy of
			 human and financial resources necessary to achieve the mission described in
			 subsection (b); and
						(3)in the case of
			 cash prizes awarded under subsection (e), a description of—
							(A)the applications
			 of the research, technology, or prototypes for which prizes were
			 awarded;
							(B)the total amount
			 of the prizes that were awarded;
							(C)the methods used
			 for solicitation and evaluation of submissions and an assessment of the
			 effectiveness of those methods; and
							(D)recommendations
			 to improve the prize program.
							(h) Relationship
			 to other authorityThe program under this section may be carried
			 out in conjunction with, or in addition to, the exercise of any other authority
			 of the Assistant Secretary to acquire, support, or stimulate basic, advanced,
			 and applied research, technology development, or prototype projects.
					IIRealigning oil
			 company incentives
			AExcess oil
			 profits
				201.Temporary oil
			 profit fee
					(a)In
			 generalSubtitle E of the Internal Revenue Code of 1986 (relating
			 to alcohol, tobacco, and certain other excise taxes) is amended by adding at
			 the end the following new chapter:
						
							56Temporary fee on
				excess oil profit
								
									Sec. 5896. Imposition of
				  fee.
									Sec. 5897. Excess profit;
				  etc.
									Sec. 5898. Special rules and
				  definitions.
								
								5896.Imposition of
				fee
									(a)In
				generalIn addition to any other tax imposed under this title,
				there is hereby imposed on any applicable taxpayer an excise fee in an amount
				equal to 50 percent of the excess profit of such taxpayer for any taxable year
				beginning during 2006 or 2007.
									(b)Applicable
				taxpayerFor purposes of this chapter, the term applicable
				taxpayer means, with respect to operations in the United States—
										(1)any integrated
				oil company (as defined in section 291(b)(4)), and
										(2)any other
				producer or refiner of crude oil with gross receipts from the sale of such
				crude oil or refined oil products for the taxable year exceeding
				$100,000,000.
										5897.Excess
				profit; etc
									(a)General
				ruleFor purposes of this chapter, the term excess
				profit means the excess of the adjusted taxable income of the applicable
				taxpayer for the taxable year over the reasonably inflated average profit for
				such taxable year.
									(b)Adjusted
				taxable incomeFor purposes of this chapter, with respect to any
				applicable taxpayer, the adjusted taxable income for any taxable year is equal
				to the taxable income for such taxable year (within the meaning of section 63
				and determined without regard to this subsection)—
										(1)increased by any
				interest expense deduction, charitable contribution deduction, and any net
				operating loss deduction carried forward from any prior taxable year,
				and
										(2)reduced
				by—
											(A)any interest
				income, dividend income, and net operating losses to the extent such losses
				exceed taxable income for the taxable year, and
											(B)any qualified
				domestic energy investment for such taxable year.
											In the
				case of any applicable taxpayer which is a foreign corporation, the adjusted
				taxable income shall be determined with respect to such income which is
				effectively connected with the conduct of a trade or business in the United
				States.(c)Reasonably
				inflated average profitFor purposes of this chapter, with
				respect to any applicable taxpayer, the reasonably inflated average profit for
				any taxable year is an amount equal to the average of the adjusted taxable
				income of such taxpayer for taxable years beginning during the 2000–2004
				taxable year period (determined without regard to the taxable year with the
				highest adjusted taxable income in such period) plus 10 percent of such
				average.
									(d)Qualified
				domestic energy investmentFor purposes of this chapter, the term
				qualified domestic energy investment means any amount paid or
				incurred with respect to—
										(1)qualified refinery property (as defined in
				section 179C(c) and determined without regard to any termination date),
										(2)any qualified facility described in
				paragraph (1), (2), (3), or (4) of section 45(d) (determined without regard to
				any placed in service date), and
										(3)any facility for the production of alcohol
				used as a fuel (within the meaning of section 40) or biodiesel or
				agri-biodiesel used as a fuel (within the meaning of section 40A).
										5898.Special rules
				and definitions
									(a)Withholding and
				deposit of feeThe Secretary shall provide such rules as are
				necessary for the withholding and deposit of the fee imposed under section
				5896.
									(b)Records and
				informationEach taxpayer liable for the fee under section 5896
				shall keep such records, make such returns, and furnish such information as the
				Secretary may by regulations prescribe.
									(c)Return of
				feeThe Secretary shall provide for the filing and the time of
				such filing of the return of the fee imposed under section 5896.
									(d)Crude
				oilThe term crude oil includes crude oil
				condensates and natural gasoline.
									(e)Businesses
				under common controlFor purposes of this chapter, all members of
				the same controlled group of corporations (within the meaning of section
				267(f)) and all persons under common control (within the meaning of section
				52(b) but determined by treating an interest of more than 50 percent as a
				controlling interest) shall be treated as 1 person.
									(f)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this
				chapter.
									.
					(b)Clerical
			 amendmentThe table of chapters for subtitle E of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 item:
						
							
								Chapter 56. Temporary fee on excess oil
				profit.
							
							.
					(c)Deductibility
			 of feeThe first sentence of section 164(a) of the Internal
			 Revenue Code of 1986 (relating to deduction for taxes) is amended by inserting
			 after paragraph (5) the following new paragraph:
						
							(6)The fee imposed
				by section
				5896.
							.
					BEnergy fairness
			 for America
				211.Elimination of
			 deduction for intangible drilling and development costs for major oil
			 companies
					(a)In
			 generalSection 263(c) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new sentences: This
			 subsection shall not apply during any taxable year with respect to an
			 applicable taxpayer (as defined in section 5896(b)) if during the preceding
			 taxable year for the production of oil, the average price of crude oil in the
			 United States is greater than $34.71 per barrel, and for the production of
			 natural gas, the average wellhead price of natural gas in the United States is
			 greater than $4.34 per 1,000 cubic feet. For purposes of the preceding
			 sentence, the Secretary shall determine average prices, taking into
			 consideration the most recent data reported by the Energy Information
			 Administration. For taxable years beginning after December 31, 2007, each
			 dollar amount specified in this subsection shall be adjusted to reflect changes
			 for the 12-month period ending the preceding September 30 in the Consumer Price
			 Index for All Urban Consumers published by the Bureau of Labor Statistics of
			 the Department of Labor.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					212.Oil and gas
			 royalty-related amendments
					(a)RepealSections
			 344 through 346 of the Energy Policy Act of 2005 (42 U.S.C. 15902 et seq.) are
			 repealed.
					(b)Termination of
			 Alaska offshore royalty suspensionSection 8(a)(3)(B) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(B)) is amended by
			 striking and in the Planning Areas offshore Alaska.
					213.Extension of
			 election to expense certain refineries
					(a)Extension
						(1)In
			 generalSection 179C(c)(1) of
			 the Internal Revenue Code of 1986 (defining qualified refinery property) is
			 amended—
							(A)by striking and before January 1,
			 2012 in subparagraph (B) and inserting and, in the case of any
			 qualified refinery described in subsection (d)(1), before January 1,
			 2012, and
							(B)by inserting
			 if described in subsection (d)(1) after of which
			 in subparagraph (F)(i).
							(2)Conforming
			 amendmentSubsection (d) of section 179C of the Internal Revenue
			 Code of 1986 is amended to read as follows:
							
								(d)Qualified
				refineryFor purposes of this section, the term qualified
				refinery means any refinery located in the United States which is
				designed to serve the primary purpose of processing liquid fuel from—
									(1)crude oil,
				or
									(2)qualified fuels
				(as defined in section
				45K(c)).
									.
						(3)Effective
			 dateThe amendments made by this subsection shall take effect as
			 if included in the amendment made by section 1323(a) of the Energy Policy Act
			 of 2005.
						(b)Nonapplication
			 for major oil companies
						(1)In
			 generalSection 179C of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
							
								(i)Nonapplication
				of sectionThis section shall not apply during any taxable year
				with respect to an applicable taxpayer (as defined in section 5896(b)) if
				during the preceding taxable year for the production of oil, the average price
				of crude oil in the United States is greater than $34.71 per barrel. For
				purposes of the preceding sentence, the Secretary shall determine average
				prices, taking into consideration the most recent data reported by the Energy
				Information Administration. For taxable years beginning after December 31,
				2007, the dollar amount specified in this paragraph shall be adjusted to
				reflect changes for the 12-month period ending the preceding September 30 in
				the Consumer Price Index for All Urban Consumers published by the Bureau of
				Labor Statistics of the Department of
				Labor.
								.
						(2)Effective
			 dateThe amendment made by this subsection shall apply to taxable
			 years beginning after the date of the enactment of this Act.
						214.Elimination of
			 amortization of geological and geophysical expenditures for major oil
			 companies
					(a)In
			 generalSection 167(h) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
						
							(5)Nonapplication
				of sectionThis subsection shall not apply during any taxable
				year with respect to an applicable taxpayer (as defined in section 5896(b)) if
				during the preceding taxable year for the production of oil, the average price
				of crude oil in the United States is greater than $34.71 per barrel, and for
				the production of natural gas, the average wellhead price of natural gas in the
				United States is greater than $4.34 per 1,000 cubic feet. For purposes of the
				preceding sentence, the Secretary shall determine average prices, taking into
				consideration the most recent data reported by the Energy Information
				Administration. For taxable years beginning after December 31, 2007, each
				dollar amount specified in this subparagraph shall be adjusted to reflect
				changes for the 12-month period ending the preceding September 30 in the
				Consumer Price Index for All Urban Consumers published by the Bureau of Labor
				Statistics of the Department of
				Labor.
							.
					(b)Effective
			 dateThe amendments made by this section shall take effect on and
			 after the date of the enactment of this Act.
					215.Revaluation of
			 LIFO inventories of major oil companies
					(a)General
			 ruleNotwithstanding any other provision of law, if a taxpayer is
			 an applicable taxpayer (as defined in section 5896(b)) for its last taxable
			 year ending in calendar year 2005, the taxpayer shall—
						(1)increase,
			 effective as of the close of such taxable year, the value of each historic LIFO
			 layer of inventories of crude oil, natural gas, or any other petroleum product
			 (within the meaning of section 4611) by the layer adjustment amount, and
						(2)decrease its cost
			 of goods sold for such taxable year by the aggregate amount of the increases
			 under paragraph (1).
						If the
			 aggregate amount of the increases under paragraph (1) exceed the taxpayer’s
			 cost of goods sold for such taxable year, the taxpayer’s gross income for such
			 taxable year shall be increased by the amount of such excess.(b)Layer adjustment
			 amountFor purposes of this section—
						(1)In
			 GeneralThe term layer adjustment amount means, with
			 respect to any historic LIFO layer, the product of—
							(A)$18.75, and
							(B)the number of
			 barrels of crude oil (or in the case of natural gas or other petroleum
			 products, the number of barrel-of-oil equivalents) represented by the
			 layer.
							(2)Barrel-of-oil
			 equivalentThe term barrel-of-oil equivalent has the
			 meaning given such term by section 29(d)(5) (as in effect before its
			 redesignation by the Energy Tax Incentives Act of 2005).
						(c)Application of
			 requirement
						(1)No change in
			 method of accountingAny adjustment required by this section
			 shall not be treated as a change in method of accounting.
						(2)Underpayments of
			 estimated taxNo addition to the tax shall be made under section
			 6655 of the Internal Revenue Code of 1986 (relating to failure by corporation
			 to pay estimated tax) with respect to any underpayment of an installment
			 required to be paid with respect to the taxable year described in subsection
			 (a) to the extent such underpayment was created or increased by this
			 section.
						216.Modifications
			 of foreign tax credit rules applicable to major oil companies which are dual
			 capacity taxpayers
					(a)In
			 generalSection 901 of the Internal Revenue Code of 1986
			 (relating to credit for taxes of foreign countries and of possessions of the
			 United States) is amended by redesignating subsection (m) as (n) and by
			 inserting after subsection (l) the following new subsection:
						
							(m)Special rules
				relating to major oil companies which are dual capacity taxpayers
								(1)General
				ruleNotwithstanding any other provision of this chapter, any
				amount paid or accrued by a dual capacity taxpayer which is an applicable
				taxpayer (as defined in section 5896(b)) to a foreign country or possession of
				the United States for any period shall not be considered a tax—
									(A)if, for such
				period, the foreign country or possession does not impose a generally
				applicable income tax, or
									(B)to the extent such
				amount exceeds the amount (determined in accordance with regulations)
				which—
										(i)is paid by such
				dual capacity taxpayer pursuant to the generally applicable income tax imposed
				by the country or possession, or
										(ii)would be paid if
				the generally applicable income tax imposed by the country or possession were
				applicable to such dual capacity taxpayer.
										Nothing
				in this paragraph shall be construed to imply the proper treatment of any such
				amount not in excess of the amount determined under subparagraph (B).(2)Dual capacity
				taxpayerFor purposes of this subsection, the term dual
				capacity taxpayer means, with respect to any foreign country or
				possession of the United States, a person who—
									(A)is subject to a
				levy of such country or possession, and
									(B)receives (or will
				receive) directly or indirectly a specific economic benefit (as determined in
				accordance with regulations) from such country or possession.
									(3)Generally
				applicable income taxFor purposes of this subsection—
									(A)In
				GeneralThe term generally applicable income tax
				means an income tax (or a series of income taxes) which is generally imposed
				under the laws of a foreign country or possession on income derived from the
				conduct of a trade or business within such country or possession.
									(B)ExceptionsSuch
				term shall not include a tax unless it has substantial application, by its
				terms and in practice, to—
										(i)persons who are
				not dual capacity taxpayers, and
										(ii)persons who are
				citizens or residents of the foreign country or
				possession.
										.
					(b)Effective
			 date
						(1)In
			 generalThe amendments made by this section shall apply to taxes
			 paid or accrued in taxable years beginning after the date of the enactment of
			 this Act.
						(2)Contrary treaty
			 obligations upheldThe amendments made by this section shall not
			 apply to the extent contrary to any treaty obligation of the United
			 States.
						217.Denial of
			 deduction for income attributable to domestic production of oil, natural gas,
			 or primary products thereof
					(a)In
			 generalSubparagraph (B) of section 199(c)(4) of the Internal
			 Revenue Code of 1986 (relating to exceptions) is amended by striking
			 or at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , or, and by inserting after
			 clause (iii) the following new clause:
						
							(iv)in the case of
				any applicable taxpayer (as defined in section 5896(b)), the production,
				refining, processing, transportation, or distribution of oil, natural gas, or
				any primary product thereof during any taxable year described in section
				167(h)(5)(A).
							.
					(b)Conforming
			 amendmentsSection 199(c)(4) of the Internal Revenue Code of 1986
			 is amended—
						(1)in subparagraph (A)(i)(III) by striking
			 electricity, natural gas, and inserting
			 electricity, and
						(2)in subparagraph (B)(ii) by striking
			 electricity, natural gas, and inserting
			 electricity.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2005.
					218.Rules relating
			 to foreign oil and gas income
					(a)Separate basket
			 for foreign tax credit
						(1)Years before
			 2007Paragraph (1) of section 904(d) of the Internal Revenue Code
			 of 1986 (relating to separate application of section with respect to certain
			 categories of income), as in effect for years beginning before 2007, is amended
			 by striking `and' at the end of subparagraph (H), by redesignating subparagraph
			 (I) as subparagraph (J), and by inserting after subparagraph (H) the following
			 new subparagraph:
							
								(I)foreign oil and
				gas income,
				and
								.
						(2)2007 And
			 afterParagraph (1) of section 904(d) of such Code, as in effect
			 for years beginning after 2006, is amended by striking and at
			 the end of subparagraph (A), by striking the period at the end of subparagraph
			 (B) and inserting , and, and by adding at the end the
			 following:
							
								(C)foreign oil and
				gas
				income.
								.
						(b)Definition
						(1)Years before
			 2007Paragraph (2) of section 904(d) of the Internal Revenue Code
			 of 1986, as in effect for years beginning before 2007, is amended by
			 redesignating subparagraphs (H) and (I) as subparagraphs (I) and (J),
			 respectively, and by inserting after subparagraph (G) the following new
			 subparagraph:
							
								(H)Foreign oil and
				gas incomeThe term foreign oil and gas income has
				the meaning given such term by section
				954(g).
								.
						(2)2007 And
			 afterSection 904(d)(2) of such Code, as in effect for years
			 after 2006, is amended by redesignating subparagraphs (J) and (K) as
			 subparagraphs (K) and (L) and by inserting after subparagraph (I) the
			 following:
							
								(J)Foreign oil and
				gas incomeFor purposes of this section—
									(i)In
				generalThe term foreign oil and gas income has the
				meaning given such term by section 954(g).
									(ii)CoordinationPassive
				category income and general category income shall not include foreign oil and
				gas income (as so
				defined).
									.
						(c)Conforming
			 amendments
						(1)Section
			 904(d)(3)(F)(i) of the Internal Revenue Code of 1986 is amended by striking
			 or (E) and inserting (E), or (I).
						(2)Section 907(a) of
			 such Code is hereby repealed.
						(3)Section 907(c)(4)
			 of such Code is hereby repealed.
						(4)Section 907(f) of
			 such Code is hereby repealed.
						(d)Effective
			 dates
						(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after the date of the enactment of this Act.
						(2)Years after
			 2006The amendments made by paragraphs (1)(B) and (2)(B) shall
			 apply to taxable years beginning after December 31, 2006.
						(3)Transitional
			 rules
							(A)Separate basket
			 treatmentAny taxes paid or accrued in a taxable year beginning
			 on or before the date of the enactment of this Act, with respect to income
			 which was described in subparagraph (I) of section 904(d)(1) of such Code (as
			 in effect on the day before the date of the enactment of this Act), shall be
			 treated as taxes paid or accrued with respect to foreign oil and gas income to
			 the extent the taxpayer establishes to the satisfaction of the Secretary of the
			 Treasury that such taxes were paid or accrued with respect to foreign oil and
			 gas income.
							(B)CarryoversAny
			 unused oil and gas extraction taxes which under section 907(f) of such Code (as
			 so in effect) would have been allowable as a carryover to the taxpayer's first
			 taxable year beginning after the date of the enactment of this Act (without
			 regard to the limitation of paragraph (2) of such section 907(f) for first
			 taxable year) shall be allowed as carryovers under section 904(c) of such Code
			 in the same manner as if such taxes were unused taxes under such section 904(c)
			 with respect to foreign oil and gas extraction income.
							(C)LossesThe
			 amendment made by subsection (c)(3) shall not apply to foreign oil and gas
			 extraction losses arising in taxable years beginning on or before the date of
			 the enactment of this Act.
							219.Elimination of
			 deferral for foreign oil and gas extraction income
					(a)General
			 ruleParagraph (1) of section 954(g) of the Internal Revenue Code
			 of 1986 (defining foreign base company oil related income) is amended to read
			 as follows:
						
							(1)In
				generalExcept as otherwise provided in this subsection, the term
				foreign oil and gas income means, in the case of any applicable
				taxpayer (as defined in section 5896(b)) during any taxable year described in
				section 167(h)(5)(A), any income of a kind which would be taken into account in
				determining the amount of—
								(A)foreign oil and
				gas extraction income (as defined in section 907(c)), or
								(B)foreign oil
				related income (as defined in section
				907(c)).
								.
					(b)Conforming
			 amendments
						(1)Subsections
			 (a)(5), (b)(5), and (b)(6) of section 954, and section 952(c)(1)(B)(ii)(I) of
			 the Internal Revenue Code of 1986, are each amended by striking base
			 company oil related income each place it appears (including in the
			 heading of subsection (b)(8)) and inserting oil and gas
			 income.
						(2)Subsection (b)(4)
			 of section 954 of such Code is amended by striking base company
			 oil-related income and inserting oil and gas
			 income.
						(3)The subsection
			 heading for subsection (g) of section 954 of such Code is amended by striking
			 Foreign base company oil
			 related income and inserting Foreign oil and gas
			 income.
						(4)Subparagraph (A)
			 of section 954(g)(2) of such Code is amended by striking foreign base
			 company oil related income and inserting foreign oil and gas
			 income.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years of foreign corporations beginning after the date of the enactment of this
			 Act, and to taxable years of United States shareholders ending with or within
			 such taxable years of foreign corporations.
					CProtection and
			 retention of value of publicly-owned energy resources
				221.Suspension of
			 royalty relief
					(a)RequirementSubject
			 to subsection (b), the Secretary of the Interior (referred to in this subtitle
			 as the Secretary) shall suspend the application of any provision
			 of Federal law under which a person would otherwise be provided relief from a
			 requirement to pay a royalty for the production of oil or natural gas from
			 Federal land (including submerged land) occurring after the date of enactment
			 of this Act during a period in which—
						(1)for the
			 production of oil, the average price of crude oil in the United States during
			 the 4-week period immediately preceding the suspension is greater than $34.71
			 per barrel; and
						(2)for the
			 production of natural gas, the average wellhead price of natural gas in the
			 United States during the 4-week period immediately preceding the suspension is
			 greater than $4.34 per 1,000 cubic feet.
						(b)Determination
			 of average prices
						(1)DataFor
			 purposes of subsection (a), the Secretary shall determine average prices,
			 taking into consideration the most recent data reported by the Energy
			 Information Administration.
						(2)AdjustmentFor
			 fiscal year 2008 and each subsequent fiscal year, each dollar amount specified
			 in subsection (a) shall be adjusted to reflect changes for the 12-month period
			 ending the preceding November 30 in the Consumer Price Index for All Urban
			 Consumers published by the Bureau of Labor Statistics of the Department of
			 Labor.
						222.Renegotiation
			 of existing leases
					(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall make a determination regarding the ability of the
			 Secretary to renegotiate leases that—
						(1)are in effect
			 prior to the date of enactment of this Act;
						(2)authorize the
			 production of oil or natural gas on Federal land; and
						(3)do not contain
			 terms at least equal to the royalty relief price thresholds described in
			 section 591.
						(b)Affirmative
			 determination
						(1)In
			 generalIf the Secretary determines that the Secretary has the
			 authority to renegotiate leases described in subsection (a), the Secretary
			 shall immediately offer to renegotiate the terms of those leases to include the
			 royalty relief price thresholds described in section 591.
						(2)Failure to
			 renegotiateIf a lessee fails to renegotiate under paragraph (1),
			 the Secretary shall preclude that lessee from—
							(A)entering into new
			 leases; or
							(B)obtaining other
			 existing leases or interests in leases.
							(c)Negative
			 determinationIf the Secretary determines that the Secretary does
			 not have the authority to renegotiate leases described in subsection (a), the
			 Secretary shall immediately submit to Congress recommendations for changes to
			 law that will—
						(1)provide the
			 authority necessary; or
						(2)produce the same
			 level of revenue from leases for the production of oil and gas from Federal
			 land that will otherwise be lost due to the failure of lessees to renegotiate
			 and modify the terms of existing leases as described in subsection
			 (b)(1).
						DReduction in
			 incentives to guzzle gas
				231.Reducing incentives
			 to guzzle gas
					(a)Inclusion of
			 heavy vehicles in limitation on depreciation of certain luxury
			 automobiles
						(1)In
			 generalSection 280F(d)(5)(A)
			 of the Internal Revenue Code of 1986 (defining passenger automobile) is
			 amended—
							(A)by striking clause (ii) and inserting the
			 following new clause:
								
									(ii)(I)which is rated at 6,000 pounds unloaded
				gross vehicle weight or less, or
										(II)which is rated at more than 6,000 pounds
				but not more than 14,000 pounds gross vehicle
				weight.
										,
				and
							(B)by striking clause (ii) in
			 the second sentence and inserting clause (ii)(I).
							(2)Exception for
			 vehicles used in farming businessSection 280F(d)(5)(B) of such Code
			 (relating to exception for certain vehicles) is amended by striking
			 and at the end of clause (ii), by redesignating clause (iii) as
			 clause (iv), and by inserting after clause (ii) the following new
			 clause:
							
								(iii)any vehicle used in a farming business (as
				defined in section 263A(e)(4),
				and
								.
						(3)Effective
			 dateThe amendments made by
			 this subsection shall apply to property placed in service after the date of the
			 enactment of this Act.
						(b)Updated
			 depreciation deduction limits
						(1)In
			 generalSubparagraph (A) of
			 section 280F(a)(1) of the Internal Revenue Code of 1986 (relating to limitation
			 on amount of depreciation for luxury automobiles) is amended to read as
			 follows:
							
								(I)LimitationThe amount of the depreciation deduction
				for any taxable year shall not exceed for any passenger automobile—
									(i)for the 1st taxable year in the recovery
				period—
										(I)described in subsection (d)(5)(A)(ii)(I),
				$4,000,
										(II)described in the second sentence of
				subsection (d)(5)(A), $5,000, and
										(III)described in subsection (d)(5)(A)(ii)(II),
				$6,000,
										(ii)for the 2nd taxable year in the recovery
				period—
										(I)described in subsection (d)(5)(A)(ii)(I),
				$6,400,
										(II)described in the second sentence of
				subsection (d)(5)(A), $8,000, and
										(III)described in subsection (d)(5)(A)(ii)(II),
				$9,600,
										(iii)for the 3rd taxable year in the recovery
				period—
										(I)described in subsection (d)(5)(A)(ii)(I),
				$3,850,
										(II)described in the second sentence of
				subsection (d)(5)(A), $4,800, and
										(III)described in subsection (d)(5)(A)(ii)(II),
				$5,775, and
										(iv)for each succeeding taxable year in the
				recovery period—
										(I)described in subsection (d)(5)(A)(ii)(I),
				$2,325,
										(II)described in the second sentence of
				subsection (d)(5)(A), $2,900, and
										(III)described in subsection (d)(5)(A)(ii)(II),
				$3,475.
										.
						(2)Years after
			 recovery periodSection
			 280F(a)(1)(B)(ii) of such Code is amended to read as follows:
							
								(ii)LimitationThe amount treated as an expense under
				clause (i) for any taxable year shall not exceed for any passenger
				automobile—
									(I)described in subsection (d)(5)(A)(ii)(I),
				$2,325,
									(II)described in the second sentence of
				subsection (d)(5)(A), $2,900, and
									(III)described in subsection (d)(5)(A)(ii)(II),
				$3,475.
									.
						(3)Inflation
			 adjustmentSection 280F(d)(7)
			 of such Code (relating to automobile price inflation adjustment) is
			 amended—
							(A)by striking after 1988 in
			 subparagraph (A) and inserting after 2006, and
							(B)by striking subparagraph (B) and inserting
			 the following new subparagraph:
								
									(B)Automobile
				price inflation adjustmentFor purposes of this paragraph—
										(i)In
				generalThe automobile price
				inflation adjustment for any calendar year is the percentage (if any) by
				which—
											(I)the average wage index for the preceding
				calendar year, exceeds
											(II)the average wage index for 2005.
											(ii)Average wage
				indexThe term average
				wage index means the average wage index published by the Social Security
				Administration.
										.
							(4)Effective
			 dateThe amendments made by
			 this subsection shall apply to property placed in service after the date of the
			 enactment of this Act.
						(c)Expensing
			 limitation for farm vehicles
						(1)In
			 generalParagraph (6) of
			 section 179(b) of the Internal Revenue Code of 1986 (relating to limitations)
			 is amended to read as follows:
							
								(6)Limitation on
				cost taken into account for farm vehiclesThe cost of any vehicle described in
				section 280F(d)(5)(B)(iii) for any taxable year which may be taken into account
				under this section shall not exceed
				$30,000.
								.
						(2)Effective
			 dateThe amendment made by
			 this subsection shall apply to property placed in service after the date of the
			 enactment of this Act.
						
